Citation Nr: 1547326	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-39 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from February 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans' Affairs (VA).

On his November 2014 Form 9, the Veteran requested a Board videoconference hearing.  His representative subsequently arranged a pre-hearing conference with the undersigned held on October 27, 2015.  Then, on October 28, 2015, the representative filed a written request for favorable decision on the claim on appeal with waiver of the Board videoconference hearing and informal hearing presentation.  As a favorable decision can be rendered without convening a hearing, the Board is granting the representative's request.  


FINDING OF FACT

At least a portion of the Veteran's current hearing loss disability is reasonably shown to have resulted from service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated by a February 2014 VA examination, the Veteran clearly has a current bilateral hearing loss disability in both ears.  38 C.F.R. § 3.385.  His service treatment records show that his hearing was found to be entirely normal during his July 1972 induction examination, with hearing threshold findings of 0 decibels at all frequencies tested.  At his subsequent November 1974 separation examination, hearing thresholds were significantly elevated at the lower frequencies in the right ear (i.e. 35 decibels at 500 Hertz and 30 decibels at 1000 Hertz) and somewhat less elevated in the lower frequencies in the left ear (i.e. 25 decibels at 500 Hertz and 15 decibels at 1000 Hertz).  At the higher frequencies, hearing thresholds showed less elevation in both ears (i.e. 15 decibels at 2000 Hertz and 10 decibels and 4000 Hertz in the right ear and 10 decibels at 2000 and 4000 Hertz in the left ear).  

In his May 2013 claim, the Veteran reported that he definitely did experience noise exposure during service in the form of weapons noise during basic training and that he was not provided hearing protection.  In particular, during a night patrol exercise in boot camp, he jumped into a ditch right next to a simulated artillery weapon that was in the process of firing.  Also, during escape and evasion training, he was put inside a metal box in the ground while his instructors hit the box with bats, causing very loud noises.  Following the exposure to these loud noises, the Veteran started to experience hearing loss and ringing in his ears.  He had not filed an earlier claim for service connection for these conditions as he had only recently become aware of the possibility of these VA benefits.  

The Board notes that the Veteran's hearing at separation did not constitute a hearing loss disability in either ear by VA standards.  38 C.F.R. § 3.385.  However, based on the audiometric results, his hearing acuity did worsen as compared with the entrance examination, including a significant worsening at the lower frequencies, with a hearing threshold rise of anywhere from 10 to 35 decibels, depending on the frequency involved.   Consequently, the evidence indicates that at least a portion of the Veteran's current hearing loss disability resulted from his military service.  See e.g. Hensley v. Brown, 5 Vet. App. 155 (1993).   Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.385; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).     

In an October 2014 opinion, a VA audiologist found that there was no medically sound basis for attributing the Veteran's hearing loss to a service injury because there was no change in hearing sensitivity from enlistment to discharge.  However, in so doing the audiologist mistakenly viewed the Veteran's separation examination hearing testing as his entrance examination testing and vice-versa.  The mistake is clear.  Accordingly, the Board cannot afford this opinion more than minimal probative value.  

ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


